{¶ 23} I concur in judgment only with the analysis of the majority to affirm the trial court's decision involving the imposition of a "more than the minimum" sentence. The court's en banc decisions in State v.Lett, Cuyahoga App. Nos. 84707 and 84729, 2005-Ohio-2665, and State v.Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, are controlling as to the application of Sixth Amendment challenges to existing Ohio sentencing laws. Although I respectfully disagree with the majority analysis in those cases, I am bound by the majority ruling.1
Accordingly, in conformity with those opinions, I must reject Maracz's contentions and overrule Maracz's assigned error.
 {¶ 24} With respect to the second assignment of error, I concur with both the judgment and analysis of the majority.
1 See my concurring and dissenting opinion in State v. Lett, Cuyahoga App. Nos. 84707 and 84729, 2005-Ohio-2665, and Judge James J. Sweeney's dissenting opinion in State v. Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, in which I concurred.